Title: To Thomas Jefferson from James Wood, Enclosing a Petition from Certain Men in Colonel Armand’s Corps, 20 February 1781
From: Wood, James
To: Jefferson, Thomas




Sir
Charlottesville 20th Feb. 1781 11 Oclock A.M.

I this Instant Received Your letter of the 18th. Instant, and have given Orders for the immediate March of the Convention Troops,  without their Baggage, as we have but a very few Waggons at the Post. The Troops have been Without Meal for Six Days Past, and but a very small Quantity of Beef On hand, so that I foresee the Greatest Difficulty, Indeed an Impossibility of Procuring Provisions by the Mode you Mention, in Consideration of which, I have Dispatched Ben. Calvert Express, in Expectation that the Money Received by Mr. Brown for the Use of this Post Should be immediately Sent to enable Me to Subsist the Troops. I Received an Express from Frederick Town Yesterday, informing me that the Troops had been without Animal food for Eight Days and that they had Drawn but One Pound of Flour in that time, so that I am fully Persuaded that the State of Maryland is Altogether Unable to Subsist the Troops, and will not Receive the Germans; My Own Idea of the Proper Mode of Accomodating them at the Present would be to Divide them between Winchester, Martinsburg, and the Warm Springs where there is a Number of Vacant Houses. If you shou’d Approve this I hope you will Signify it and impower Me to take Possession of the empty Houses at the Warm Springs. I shall stay here ’till the Return of the Express, in Order to forward the Straglers, and shall then follow with the Greatest Expedition.
Colo. Mingen Appears to be highly Pleased with the Proposal of Purchasing their Bills, and will Write you On the Subject. I find that the Exchange has risen Considerably. The last Considerable Purchase of Specie from them was at 100 for One about three weeks Ago. Small Sums Since have been Negotiated at 120. At Present they ask 500 Dollars for a Guinea. For Bills the Highest that has been given was 18/ to the Guinea Paid in Specie, or Paper at the Exchange of 100 for One. There is a Number of Speculators Tampering with them at this time from Pennsylvania; if any thing is Done it must be Suddenly, as they are now in the Greatest want of Money. Indeed I am afraid that the Movement will Oblige them to take the Offers which Have been Made them. I have Just Received Colo. Mingen’s Letter which I have the Honor to inclose. Sometime ago Nine Germans were sent here from Richmond, I understood by the Baron Steuben. They have been Closely Confined ever since. The Inclosed Letter is from them. They are under great Apprehensions of being Delivered to their Own Officers. I really believe they wish to Remain in the Country, and I think wou’d be usefull Labourers. I Pray Your Excellency to inform Me what I am to do with them. They will Remain with the Guard which Must be left to take Care of the Tanyard Stores Invalids &c. Colo. Taylor thinks that a Number of his Men Could be enlisted for three years,  to Serve under their Own Officers in the Continental Army, and wishes to Know whether such Officers who Raised them, Could have rank in the Army.
I have the Honor to be Sir Yr. Excellencys Very Obt Servt,

J Wood


P.S. I have lately Received information that Genl. Hamilton had received Orders not to receive any money for Deficiencies of Rations, which Determined me not to give your Last Letter to Mr. Clark.



Enclosure
We your petitioners begs leave to lay before your Excellency Our distressed Situation at present. We are in a Very Open Guardhouse, and Without Money Cloathing or Blankets. We are Deserters from Burgoins Army, and We Enlisted in Colo. Armongs [Armand’s] Regiment for two Years and We Served two Campaigns To the North, and one to the South, Each of Which We Was on The Enemies Loins [Lines], Which Shues We are friends to America Or Might have Deserted then, if We Chosed. When Our Enlistments Was Expired, Our Colonel Was Gone to the Northward and We Appoid [Applied] to the Major of the Said Regiment but he Said he Could Not Give Us Our discharges, As he did not know for What Time We Ware Enlisted for. We then Applied to the other Officers, and they Said they had no Right to Discharge us and likewise Told Us that the Colonel Never intended to Return, and they Mostly Resigned. So We did Not know What to do. We then Came to Majr. Genl. Barron Destuban [Steuben] for Our Discharges, Who Sent Us to Richmond, and then to Petersburg, and had one Shot And three Others Received One hundred Lashes Each as Deserters, and then Sent Up here, to Albl. Barracks. We are now Throne of by Our people, and if Not taken Under Your Excellencies protection as Citisens and Soldiers We Shall be The Most Reached of All Beings. We have Served the Country Faithfully, and are Willing to do it Again, if Your Excellency Will please to have Us taken Out of this Misirable Place, and Your Petitioners Will Ever pray for Your Excellencys Protection.

